DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/14/2021. 
2. 	Claims 4 and 10 are canceled. 
3.  	Claims 1-3, 5-9, and 11-13 are pending and presented for examination.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-3, 5-9, and 11-13 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Rejections - 35 USC § 112

5.       The following is a quotation of the first paragraph of 35 U.S.C. 112 (a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.       Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C 112, first paragraph, as falling to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to mention or teach said at least one PTP domain coefficient storage area receiving a PTP coefficient from other than via a PTP timing message from a computing machine having a PTP client, and proving said PTP coefficient other than via a PTP timing message to a computing machine not having a PTP client, as claimed in independent claims 1, 7, and 13. The specification recites “The virtual machines shown in Fig. 1 (by way of particular not run one or more PTP clients each run a clock synchronization client (reference numerals 134, 136, and 138 respectively). Domain 0 PTP client 118 sends PTP coefficient parameters, via the client synchronization driver 124, to a domain coefficient storage area 142 for domain 0. PTP coefficient parameters comprise, for example, frequency "delta" for clock frequency correction, and "offset" for adjustment of time indication.  Similarly, domain 1 PTP client 120 and domain 2 PTP client 122 send PTP coefficient parameters, via the client synchronization driver 126, to a domain coefficient storage area 142 for domains 1 and 2, respectively. Then, each clock synchronization client 134, 136, and 138 receives PTP coefficient parameters for its time domain via the respective client synchronization driver 128, 130, 132 from the appropriate coefficient storage area 142 for the appropriate PTP domain. By way of non-limiting example, it is appreciated that a given PTP domain might represent PTP time for a given time zone (see, pages 7 and 9).” The applicant should explicitly explain how the specification support the claim limitations such as said at least one PTP domain coefficient storage area receiving a PTP coefficient from other than via a PTP timing message from a computing machine having a PTP client, and proving said PTP coefficient other than via a PTP timing message to a computing machine not having a PTP client.



Claim Interpretation


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. 	Claim 13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claim 13 limitation use the term “shared means” and “storage means” that is generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “shared means” and “storage means”  or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claim 13, the limitations “shared means” and “storage means”, appear to corresponds to a structure or hardware (memory), as indicated in the original specification (Pages 6 and 8).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karnes US 2016/0112182 (hereinafter, Karnes), in view of Ma et al. CN 108829493 (hereinafter, Ma), in further view of Kagan et al. US 2010/0189206 (hereinafter, Kagan).

10.  	Regarding claim 1, Karnes discloses an apparatus comprising: 
([0067]-[0068], [0076], 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…The VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905…As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C…The virtual switch forwards the packet to the virtual NIC for the target VM guest platforms. See also [0026]); where virtual switch 404 is interpreted as equivalent to a shared device, and VM guest platform 904 and/or VM guest platforms 206A-C are interpreted as equivalent to a plurality of computing machines,
	said [shared device] receiving a PTP coefficient from a computing machine having a PTP client, and providing said PTP coefficient to a computing machine not having a PTP client ([0050], [0067]-[0068], [0076], Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905. As such, the VM host hardware system 400 can itself operate as a PTP master clock through one or more of the VM guest platforms, such as VM guest platform 904, being configured to operate as PTP master clock. As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C…The virtual switch forwards the packet to the virtual NIC for the target VM guest platforms), where VM guest platforms 904 is interpreted as equivalent to a computing machine having a PTP client, and VM guest platforms 206A-C is/are interpreted as equivalent to a computing machine not having a PTP client, 
 	wherein, upon receiving a PTP coefficient from a computing machine having a PTP client, the shared device sends an update event to a computing machine not having a PTP client ([0050], [0067]-[0068], [0076],  Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905. As such, the VM host hardware system 400 can itself operate as a PTP master clock through one or more of the VM guest platforms, such as VM guest platform 904, being configured to operate as PTP master clock. As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C….The virtual switch forwards the packet to the virtual NIC for the target VM guest platform).
 	Karnes does not disclose:

 	However, Ma discloses:
 	 the shared device comprising at least storage area ([0038]-[0039]: shared memory).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Karnes to use the shared device comprising at least storage area as taught by Ma. The motivation for doing so would have been in order to facilitate time synchronization among computing devices  (Ma, [0047]).
 	Karnes in view of Ma does not disclose:
 	 a PTP coefficient other than via a PTP timing message, and proving said PTP coefficient other than via a PTP timing message to a computing machine .  
 	However, Kagan discloses:
 	 a PTP coefficient other than via a PTP timing message, and proving said PTP coefficient other than via a PTP timing message to a computing machine ([0018], [0033]: the host processor determines the clock offset of its local real-time clock relative to a reference time value, using PTP or any other suitable protocol or measurement technique. The host processor then loads this offset value into a register. In one of its cycles following the load operation, the real-time clock sums the offset value with its own current clock value to give the next clock value. This operation can be performed using only minimal additional hardware in the real-time clock circuit).



11.	Regarding claims 7 and 13, the claims are rejected with the same rationale as in claim 1. 

12.	Regarding claim 2, Karnes in view of Ma in view of Kagan disclose the apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein said computing machine not having a PTP client comprises a plurality of computing machines not having a PTP client ([0076], 9B:  
VM guest platforms 206A-C).

13.	Regarding claim 8, the claim is rejected with the same rationale as in claim 2. 

14.	Regarding claim 3, Karnes in view of Ma in view of Kagan disclose the apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein each computing machine comprises a virtual machine ([0076], 9B: VM guest platforms 206A-C and VM guest platforms 904).

15.	Regarding claim 9, the claim is rejected with the same rationale as in claim 3. 

16.	Regarding claim 5, Karnes in view of Ma in view of Kagan disclose the apparatus according to claim 2 as disclosed above. 
 	Karnes further discloses wherein, upon receiving a PTP coefficient from said computing machine having a PTP client, the shared device sends an update event to each computing machine not having a PTP client ([0050], [0067]-[0068], [0076],  Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905. As such, the VM host hardware system 400 can itself operate as a PTP master clock through one or more of the VM guest platforms, such as VM guest platform 904, being configured to operate as PTP master clock. As a PTP master clock, the VM guest platform 904 generates master timing packets that are communicated to slave clocks within the other VM guest platforms 206A-C….The virtual switch forwards the packet to the virtual NIC for the target VM guest platform).

17.	Regarding claim 11, the claim is rejected with the same rationale as in claim 5. 

Regarding claim 6, Karnes in view of Ma in view of Kagan disclose the apparatus according to claim 1 as disclosed above. 
 	Karnes further discloses wherein at least one said computing machine having a PTP client is in communication with a PTP grandmaster external thereto ([0054], [0076],  Fig. 9B:  a VM host hardware system 400 having one or more PTP master clocks associated with the virtual switch 404…one of the VM guest platforms 904 is configured to operate as a PTP master clock…the VM master clock 904 is configured to send time requests to the hardware RTC 112 and to receive time data from the hardware RTC 112 through request/data messages communicated through a communication link 905…The real-time clock 112 can be implemented using an integrated circuit including a real time clock (RTC)).

19.	Regarding claim 12, the claim is rejected with the same rationale as in claim 6. 

Conclusion
20.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant 

21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Eyob Hagos/								
Examiner, Art Unit 2864